Citation Nr: 9901605	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-03 950	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.  

(The issues of service connection for hearing loss and a 
heart condition, claimed as secondary to his service-
connected PTSD, are the subjects of a separate decision of 
the Board.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This matter originally came to the Board of Veterans Appeals 
(Board) on appeal from a June 1992 rating decision.  A 
hearing was conducted in February 1993.  

The Board remanded the case in January 1995.  A February 1996 
rating decision assigned an increased rating of 50 percent 
for the service-connected psychiatric disorder.  



REMAND

An October 1990 Social Security Administration decision, by 
an Administrative Law Judge, found that the veteran was 
disabled as of August 1986 due to obesity, diabetes mellitus 
and coronary artery disease.  Subsequent to this decision, 
the veteran was also diagnosed with congestive heart failure, 
chronic renal insufficiency, urinary tract infections and 
peptic ulcer disease.  

A VA examination was conducted in July 1995.  The veteran 
stated that he has suffered from continuous anxiety and 
tremulousness since participating in combat during the Korean 
Conflict.  He related that he witnessed several firefights 
and shellings which resulted in heavy casualties within his 
unit, including the loss of several close friends.  He 
related current symptoms of anxiety, tension, stress 
intolerance, and episodes of agitation with minor 
provocation.  He also had periods of spontaneous depression 
and tearfulness, excessive startle reaction, interrupted 
sleep, and combat nightmares every one or two months.  He 
stated he never received psychiatric medicine or treatment, 
and had never been hospitalized for a psychiatric disorder.  
He denied flashbacks, but stated that he has intrusive 
memories whenever he views violence in movies or on 
television.  Examination noted the veteran was alert and 
oriented times 3, and his appearance was conventional.  His 
hands and voice were tremulous, and his hands were moist.  
The veterans agitation increased when he discussed his 
combat experiences, and his speech was halting.  Memory was 
intact, concentration was impaired, intellect was average, 
insight was poor, and judgment was compromised.  The Axis I 
diagnosis was PTSD which was a correction of his previous 
diagnosis, anxiety.  The Axis II diagnosis was none.  The 
Axis III diagnosis were diabetes mellitus, kidney condition, 
heart condition, and visual impairment.  The Axis IV 
diagnosis was severe combat stress.  The Axis V Global 
Assessment of Functioning Scale (GAF) was 50.  The veteran 
was deemed competent to handle his own finances.

Another VA PTSD examination was conducted in April 1997.  The 
veteran related essentially the same symptoms as he did in 
the July 1995 examination, but stated that he believed he was 
100 percent disabled, not 50 percent disabled, because he 
shook more and that everything bothered him.  He denied any 
psychiatric history, and denied seeking any psychiatric or 
psychological treatment.  He stated that he worked as a self-
employed shoe repairman from 1952 to 1989, and retired due to 
a heart attack.  The examiner stated that the veteran was 
unable to work due to both his medical and PTSD problems.  
The veteran also stated that he had never worked a full day 
during his career due to his PTSD.  The veteran stated that 
he stayed at home all day, his wife left the home to work, 
and his daughters visited him daily.  He related no trouble 
socializing with his wife, daughters and grandchildren, and 
the examiner found the veteran was easy to engage in 
conversation throughout the examination.  The Axis I 
diagnosis was chronic, moderate PTSD characterized by a 
moderate level of chronic depression with mood fragibility 
and instability.  The Axis II diagnosis was personality 
disorder with passive and impulsive traits.  The Axis III 
diagnosis was medical problems, including chronic renal 
disease, diabetes, and arteriosclerotic heart disease.  The 
Axis IV diagnosis was psychosocial and environmental 
problems, including being home alone much of the day, lack of 
meaningful work, and exposure to the disasters of war.  The 
Axis V GAF was 40, based on the veterans inability to work, 
due in part to the veterans PTSD, and severity of PTSD 
symptoms, such as moderate depression, mood instability and 
fragibility, frequent crying spells, and at least one 
suicidal thought last month, as well as the typical PTSD 
symptoms from which the veteran suffered.  The veteran was 
deemed competent to handle his own finances.

Due to the conflicting information regarding the severity of 
the service-connected psychiatric disorder, the Board finds 
that further development is indicated prior to appellate 
handling of this matter.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to obtain the names and addresses of all 
medical care providers who have treated 
him for the service-connected psychiatric 
disorder since 1995.  After securing the 
necessary release, the RO should obtain 
copies of all records from the identified 
treatment sources and associate them with 
the claims folder.  Copies of all VA 
treatment also should be obtained for 
review in connection with the veterans 
claim.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated testing should be done in this 
regard.  Detailed clinical findings 
should be recorded by the examiner in 
connection with the evaluation.  The 
examiner should enter a full multiaxial 
diagnosis, to include a Global Assessment 
of Functioning score on Axis V.  The 
examiner should also should comment on 
the degree of industrial inadaptability 
caused by the service-connected 
psychiatric disorder and, if indicated, 
state whether the service-connected 
disorder alone precludes the veteran from 
being demonstrably able to obtain or 
retain employment.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the veterans claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
